Title: James Madison to George W. Spotswood, 26 March 1829
From: Madison, James
To: Spotswood, George W.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr
                                
                                Mar. 26: 1829
                            
                        
                         
                        Your letter of the 23d. is just come to hand. I need not express to you my good wishes, these having been
                            often repeated. But I can not manifest them in the way you request; consistently with the rule I have long found it
                            necessary to adopt. Nor could I, indeed in your case, add any thing to the informations or considerations, favorable to your
                            objects, which will probably be offered by others taking an interest in your welfare
                        I enclose the letter from Majr. Lewis, and with it a tender of my friendly respects.
                        
                            
                                
                            
                        
                    